Title: 27th.
From: Adams, John Quincy
To: 


       Mr. Jackson, sent one of his sons to inform me, that he heard last evening at Beverly, that Callahan had arrived, in Boston. The report I find is all over the Town; and I have received the congratulations of almost all my acquaintance here.
       This evening, by means of an accident which was contrived in the morning a number of gentlemen and Ladies happened to meet, at Mr. Brown’s house, where we danced till about twelve o’clock. The weather was rather too warm; otherwise the party was agreeable. We often changed partners. And as there were several more Ladies than gentlemen; one or two of the young misses, thought they were not sufficiently noticed, and so much mistook the intrinsic value and importance of their resentment, as to display it, in a manner, which raised an involuntary smile: involuntary I say; because no one surely could willingly smile at the resentment of a Lady. I escorted Miss Newell home; and then retired likewise, myself.
      